Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 9, 2022 has been entered. The Applicant amended claims 1, 10, and 20. Claims 1-3, 6-14, and 17-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Final Office Action mailed November 26, 2021. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Specification and Claims.
Applicant’s arguments with respect to claims 1-3, 6-14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 10-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smoyer et al. (US PGPUB 2009/0033576 A1), hereinafter known as Smoyer, in view of King (US PGPUB 2004/0227655 A1).
Regarding claim 1, Smoyer teaches (Fig. 2A, 2B, and 5) a method, comprising: receiving, with a computing system (202), a first signal from a first sensor (208a) and a second signal from a second sensor (208d), the first sensor (208a) and the second sensor (208d) being attached to a first antenna (204) and disposed apart from each other along a horizontal plane that is perpendicular to a direction from which the first antenna (204) receives signals, the first signal and the second signal being generated in response to 

    PNG
    media_image1.png
    320
    481
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    382
    507
    media_image2.png
    Greyscale

However, King teaches ([0019]) sending a first stop signal to a motorized actuator that automatically causes the first antenna to stop rotating during manual rotation of the first antenna.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna alignment device of Smoyer with King to include “sending a first stop signal to a motorized actuator that automatically causes the first antenna to stop rotating during manual rotation of the first antenna,” as taught by King, for the purpose of reducing cost (see also [0009]).
Regarding claim 2, Smoyer further teaches (Fig. 4) wherein the computing system (202) comprises at least one of a microprocessor, a microcontroller, a processor (402), a portable computer, a server, a distributed computing system, or a cloud-based computing system.
Regarding claim 3, Smoyer further teaches (Fig. 2B) wherein the first sensor (208a) and the second sensor (208d) are radio frequency ("rf") sensors and wherein the original signal is a rf signal ([0030]).
Regarding claim 6, Smoyer further teaches (Fig. 2A and 2B) further comprising: receiving, with the computing system, a third signal from a third sensor (208b) and a fourth signal from a fourth sensor (208c), the third sensor (208b) and the fourth sensor (208c) being attached to the first antenna and disposed apart from each other along a vertical plane that is perpendicular to the direction from which the first antenna (204) receives signals, the third signal and the fourth signal being generated in response to receiving the original signal that is transmitted from the second antenna ([0030]);  analyzing, with the computing system (202), the third signal and the fourth signal to determine which signal is stronger ([0030]); and based on a determination that one of the third signal and the fourth signal is greater than the other, sending ([0030], [0031], and [0040]), with the computing system (202), a second output signal indicating to rotate the first antenna vertically about a horizontal axis toward the second antenna ([0032]), and repeating the receiving and analyzing processes until a difference between the third signal and the fourth signal has been reduced to within the predetermined threshold similarity value ([0032] and [0040]).
Regarding claim 7, Smoyer further teaches (Fig. 5) wherein sending the second output signal comprises sending the second output signal to the display device (504) to indicate to the user which vertical direction to manually rotate the first antenna vertically about the horizontal axis toward the second antenna ([0032]).
Regarding claim 8, Smoyer further teaches (Fig. 4) wherein sending the second output signal comprises sending the second output signal to the motorized actuator (412; [0036]) that automatically causes the first antenna to rotate vertically about the horizontal axis toward the second antenna ([0026], [0032], [0036]).
Regarding claim 10, Smoyer teaches (Fig. 2A, 2B, and 5) an antenna alignment device, comprising: at least one processor (510); and a non-transitory computer readable medium (512) communicatively coupled to the at least one processor (510), the non-transitory computer readable medium (512) having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor (510), causes the antenna alignment device to: receive a first signal from a first sensor (208a) and a second signal from a second sensor (208d), the first sensor (208a) and the second sensor (208d) being attached to a first antenna (204) and disposed apart from each other along a horizontal plane that is perpendicular to a direction from which the first antenna (204) receives signals, the first signal and the second signal being generated in response to receiving an original signal (210) that is transmitted from a second antenna that is physically located a distance away from the first antenna ([0030]); analyze the first signal and the second signal to determine which signal is stronger ([0030], [0031], and [0040]); and based on a determination that one of the first signal and the second signal is greater than the other ([0030], [0031], and [0040]), send a first output signal indicating to rotate the first antenna horizontally about a vertical axis toward the second antenna ([0032]), and repeat the receiving and analyzing processes until a difference between the first signal and the second signal has been reduced to within a predetermined threshold similarity value ([0032] and [0040]) wherein sending the first output signal comprises sending the first output signal to a display device (504) to indicate to a user which horizontal direction to manually rotate the first antenna horizontally about the vertical axis toward the second antenna ([0032]) but does not specifically teach sending a first stop signal to a motorized actuator that automatically causes the first antenna to stop rotating horizontally about the vertical axis during manual rotation of the first antenna.
However, King teaches ([0019]) sending a first stop signal to a motorized actuator that automatically causes the first antenna to stop rotating during manual rotation of the first antenna.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna alignment device of Smoyer with King to include “sending a first stop signal to a motorized actuator that automatically causes the first antenna to stop rotating 
Regarding claim 11, Smoyer further teaches (Fig. 4) wherein the antenna alignment 2device (202) comprises at least one of a microprocessor, a microcontroller, a processor (402), a portable computer, a server, a distributed computing system, or a cloud-based computing system.
Regarding claim 12, Smoyer further teaches (Fig. 2B) wherein the first sensor (208a) and the second sensor (208d) are radio frequency ("rf") sensors and wherein the original signal is a rf signal ([0030]).
Regarding claim 14, Smoyer further teaches (Fig. 2A) wherein the first antenna (204) comprises at least one of a parabolic reflector-based antenna (204), a Yagi-Uda antenna, a beam antenna, a parasitic array antenna, a loop antenna, a dipole antenna, or a monopole antenna.
Regarding claim 17, Smoyer further teaches (Fig. 2A and 2B) wherein the set of instructions, when executed by the at least one processor, further causes the antenna alignment device to: receive a third signal from a third sensor (208b) and a fourth signal from a fourth sensor (208c), the third sensor (208b) and the fourth sensor (208c) being attached to the first antenna and disposed apart from each other along a vertical plane that is perpendicular to the direction from which the first antenna (204) receives signals, the third signal and the fourth signal being generated in response to receiving the original signal that is transmitted from the second antenna ([0030]);  analyze the third signal and the fourth signal to determine which signal is stronger ([0030]); and based on a determination that one of the third signal and the fourth signal is greater than the other ([0030], [0031], and [0040]), send a second output signal indicating to rotate the first antenna vertically about a horizontal axis toward the second antenna ([0032]), and repeat the receiving and analyzing processes until a difference between the third signal and the fourth signal has been reduced to within the predetermined threshold similarity value ([0032] and [0040]).
Regarding claim 18, Smoyer further teaches (Fig. 5) wherein sending the second output signal comprises sending the second output signal to the display device (504) to indicate to the user which vertical direction to manually rotate the first antenna vertically about the horizontal axis toward the second antenna ([0032]).
Regarding claim 19, Smoyer further teaches (Fig. 4) wherein sending the second output signal comprises sending the second output signal to the motorized actuator (412; [0036]) that automatically causes the first antenna to rotate vertically about the horizontal axis toward the second antenna ([0026], [0032], [0036]).
Regarding claim 20, Smoyer teaches (Fig. 2A, 2B, and 5) an antenna alignment system, comprising:  a first sensor (208a); a second sensor (208d); and a computing system (500), comprising: at least one processor (510); and  a non-transitory computer readable medium (512) communicatively coupled to the at least one processor (510), the non-transitory computer readable medium (512) having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor (510), causes the computing system to: receive a first signal from the first sensor (208a) and a second signal from the second sensor (208d), the first sensor (208a) and the second sensor (208d) being attached to a first antenna (204) and disposed apart from each other along a horizontal plane that is perpendicular to a direction from which the first antenna (204) receives signals, the first signal and the second signal being generated in response to receiving an original signal (210) that is transmitted from a second antenna that is physically located a distance away from the first antenna ([0030]); analyze the first signal and the second signal to determine which signal is stronger ([0030], [0031], and [0040]); and based on a determination that one of the first signal and the second signal is greater than the other ([0030], [0031], and [0040]), send a first output signal indicating to rotate the first antenna horizontally about a vertical axis toward the second antenna ([0032]), and repeat the receiving and analyzing processes until a difference between the first signal and the second signal has been reduced to within a predetermined threshold similarity value ([0032] and [0040]) wherein sending the first output signal comprises sending the first output signal to a display device (504) to indicate to a user which horizontal direction to manually rotate the first antenna horizontally about the vertical axis toward the second antenna ([0032]) but does not specifically teach sending a first stop signal to a motorized actuator that automatically causes the first antenna to stop rotating horizontally about the vertical axis during manual rotation of the first antenna.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna alignment device of Smoyer with King to include “sending a first stop signal to a motorized actuator that automatically causes the first antenna to stop rotating during manual rotation of the first antenna,” as taught by King, for the purpose of reducing cost (see also [0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smoyer in view of King as applied to claim 1 above, and further in view of Olsson et al. (US PGPUB 2016/0056523 A1), hereinafter known as Olsson.
Regarding claim 9, Smoyer does not specifically teach wherein the second antenna is not in line of sight of the first antenna.
However, Olsson teaches (Fig. 1) wherein a second antenna (101’) is not in line of sight of a first antenna (102’).

    PNG
    media_image3.png
    651
    485
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Smoyer with Olsson to include “wherein a second .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smoyer in view of King as applied to claim 12 above, and further in view of O’Neill (US Patent No. 4359733 A).
Regarding claim 13, Smoyer does not specifically teach wherein the rf sensors comprise at least one of one or more germanium diode rf detectors, one or more silicon rf detectors, one or more Schottky diode rf detectors, one or more gallium arsenide rf detectors, or one or more copper wires.
However, O’Neill teaches (col. 44, lines 24-26) wherein rf sensors comprise at least one of one or more germanium diode rf detectors, one or more silicon rf detectors, one or more Schottky diode rf detectors (col. 44, lines 24-26), one or more gallium arsenide rf detectors, or one or more copper wires.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna alignment device of Smoyer with O’Neill to include “wherein rf sensors comprise at least one of one or more germanium diode rf detectors, one or more silicon rf detectors, one or more Schottky diode rf detectors (col. 44, lines 24-26), one or more gallium arsenide rf detectors, or one or more copper wires,” as taught by O’Neill, for the purpose of receiving a fast response (see also col. 44, lines 24-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONCHAN J KIM/Examiner, Art Unit 2845      

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845